DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2021 has been entered. Claims 1-20 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 03/24/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maxwell Ali on 11/29/2021.
The application has been amended as follows: 
1. (Currently Amended) A wrist-worn electronic device comprising: 
a housing including a lower wall configured to contact a wearer's wrist and a first side wall of the electronic device coupled to the lower wall, the first side wall including an inner surface; 
a frame having a second side wall of the electronic device and including an inner surface and an outer surface, the frame positioned within the housing such that the first side wall integrally mates with the second side wall and an internal cavity is formed in part by the lower wall and the second side wall; 

a first antenna in electronic communication with the location determining element and configured to receive the location signal, the first antenna positioned on the outer surface of the second side wall between the frame and the housing and extending along a first portion of the perimeter of the frame; and
wherein the first side wall and the second side wall to be substantially formed of non-conductive material.

12. (Currently Amended) A wrist-worn electronic device comprising: 
a housing including a lower wall configured to contact a wearer's wrist and a first side wall of the electronic device coupled to the lower wall, the first side wall including an inner surface; 
a frame having a second side wall of the electronic device and including an inner surface and an outer surface, the frame positioned within the housing such that the first side wall integrally mates with the second side wall and an internal cavity is formed in part by the lower wall and the second side wall of the frame; 
a communication element configured to process a first communication signal; 
a first antenna in electronic communication with the communication element and configured to receive the first communication signal, the first antenna positioned on the outer surface of the second side wall between the frame and the housing and extending along a first portion of the perimeter of the frame; and
wherein the first side wall and the second side wall to be substantially formed of non-conductive material.

16. (Currently Amended) A wrist-worn electronic device comprising: 

a frame having a second side wall of the electronic device and including an inner surface and an outer surface, the frame positioned within the housing such that the first side wall integrally mates with the second side wall and an internal cavity is formed in part by the lower wall and the second side wall; 
a location determining element configured to determine a current geolocation of the electronic device based on a location signal; 
a communication element configured to process a first communication signal; 
a first antenna in electronic communication with the location determining element and configured to receive the location signal, the first antenna positioned on the outer surface of the second side wall between the frame and the housing and extending along a first portion of the perimeter of the frame; 
a second antenna in electronic communication with the communication element and configured to receive the first communication signal, the second antenna positioned on the outer surface of the second side wall between the frame and the housing and extending along a second portion of the perimeter of the frame, such that the outer surface of the second side wall contacts the first antenna, the second antenna, and at least a portion of the inner surface of the first side wall; and 
wherein the first side wall and the second side wall to be substantially formed of non-conductive material.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Wu et al. (US 2017/0365916), Robinson et al. (US 2017/0373381), Wu et al. (US 2018/0006364), Wu et al. (US 2018/0062245), Skrivervik (US 5699319), Lyons et al. (US 2016/0013544), Robinson et al. (US 10431878), Lepe et al. (US 2018/0083342), Robinson et al. (US 2017/0373381), Puuri et al. (US 2017/0179581), and the other cited references are all cited as teaching some elements of the claimed invention including a housing, a lower wall, a first side wall, a frame, a second side wall, an internal cavity, a location determining element, a communication element, a first antenna, and a second antenna. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant, such as the first side wall integrally mates with the second side wall, and the antenna positioned on the outer surface of the second side wall between the frame and the housing and extending along a first portion of the perimeter of the frame, and wherein the first side wall and the second side wall to be substantially formed of non-conductive material.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845